Opinion of the Court by
Judge Peters:
The second instruction given for appellee upon a case made out, as this court understands it, would be the law- — which in effect tells the jury that the measure of compensation for the injury ’ complained of, is double the fair and reasonable rent of his property for the time he was wrongfully kept out of possession, and this we think is the clear understanding of the opinion. A bonus is not provided for in the statute and we do not as at present advised, feel authorized to say that it should form any part of the recovery, and as to the attorney’s fee both causes of action are joined in one petition and we are not aware of any law that authorized the allowance of a separate attorney’s fee for each branch of the case. This is to be taken as a modification of the opinion and rehearing refused.
(See original opinion 2 Bush 282, 65 Ky. Rep.)